Citation Nr: 0737744	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from October 1972 to December 
1973, and was discharged under honorable conditions.  He was 
born in 1954.

The claim was brought to the Board of Veterans' Appeals 
(Board) from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in March 1997 and 
since. 

The veteran initially asked for a personal hearing before a 
Hearing Officer at the RO; however, when officially apprised 
by telephone that a hearing was available with a Veterans Law 
Judge at the RO on Travel Board, the veteran opted for that 
suggestion.  The Travel Board hearing was scheduled for 
December 2002, but an annotation in the file is to the effect 
that the veteran did not appear for the hearing and no good 
cause was documented.

In November 2003, the Board held that new and material 
evidence had been submitted to reopen the veteran's 
previously finally denied claim, and remanded the case for 
development and consideration of the case on the substantive 
merits.

During the course of the current appeal, the veteran has 
raised a number of other issues, none of which has been 
perfected as part of the current appellate review.

When the case was returned to the Board, the Board forwarded 
the case to an independent medical expert for an opinion.  
That opinion is now of record, and has been shared with the 
veteran and his representative, who made a written 
presentation on his behalf.  The case is now ready for final 
appellate review.


FINDINGS OF FACT

1.  Although the veteran's service records confirm some 
aberrant behavior, the competent and probative evidence of 
record preponderates against a finding that the veteran has 
PTSD as a result thereof.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's 
psychiatric complaints, to the extent they may involve a 
personality disorder, showed any alteration or increase in 
the basic pathology of the disorder in, or as a result of, 
service or any incident therein. 

3.  The competent and probative evidence of record 
preponderates against a finding that any acquired psychiatric 
disability was demonstrated in, or as a result of, service or 
any incident or treatment therein, or that a psychosis was 
manifested within the first post-service year.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  An acquired psychiatric disability was not incurred in 
service or manifested within one year after separation 
therefrom, and no pre-existing psychiatric disorder was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

Previous rating decisions, in February 1998 and July 1998, 
denied the veteran's claim.  During the current reopened 
claim, after various attempts were made to acquire additional 
service records, the VARO sent him a VCAA letter in February 
2001 and the veteran responded in March 2001 that he had 
nothing further to submit.  An SOC was issued in February 
2002.  He filed a substantive appeal, on a VA Form 9, in 
March 2002.  An SOC was issued in March 2002.  The veteran 
failed to appear for a requested hearing.

Additional clinical evidence was introduced into the file, 
and while the RO held that new and material evidence had been 
submitted and the claim reopened, it continued to deny the 
claim on the merits.  In November 2003, the Board concurred 
that the claim had been reopened, and remanded the case for 
further development.

Throughout, evidentiary development was undertaken and by way 
of VARO correspondence and the Board action, as well as the 
SOCs and SSOCs, since the veteran filed the claim.  Although 
several documents were returned for lack of suitable address, 
subsequent communications apparently reached the veteran 
wherein he has been notified that VA would obtain pertinent 
data to include VA records and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit more evidence, to include any in his 
possession, and he stated that he has none.   

The Board finds that the content of the communications with 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  VCAA notification was furnished prior to 
the initial adjudication; any other defect with respect to 
timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence 
after which additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error.  
Moreover, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the veteran with the RO's 
April 2006 VCAA letter.  Any presumption of error as to VCAA 
notice has been rebutted in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.




Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of any claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it preliminarily warrants 
discussion that the record does not actually substantiate the 
reasonable likelihood of a current medical diagnosis of PTSD, 
and the veteran has not provided any corroborative data so 
that any alleged in-service stressors could be researched.  
Thus, whether PTSD has been objectively found to be 
etiologically linked with one or more confirmed stressors 
becomes hypothetical.  See 38 C.F.R. § 3.304(f).

In any event, however, where a claimed stressor is not 
related to combat, credible supporting evidence is required 
and the appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor.  See Dizoglio v. 
Brown, supra.  The requisite additional evidence may be 
obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126.  See 61 
Fed. Reg. 52,695-702 (1996).  Therefore, the Court took 
judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is that the criteria have changed 
from an objective standard, requiring a stressor that would 
evoke an adverse reaction in almost anyone, to a subjective 
standard, requiring that a person experienced, witnessed, or 
was confronted with a traumatic event and a response 
involving intense fear, helplessness, or horror, with the 
question of whether such claimed stressor was severe enough 
to cause PTSD in a particular individual now being a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a non-combat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, supra.  The 
corroboration may be by service records or other satisfactory 
evidence.  Doran, supra (in Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen).




Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  




As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82- 90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.




The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Factual Background and Analysis

At the time of the 1998 VARO decision, of record was clinical 
evidence that the veteran had developed an acquired 
psychiatric disability with a myriad of diagnoses including 
PTSD.  Service medical and personnel records as well as post-
service evaluations were available at that time.  That RO 
denial was based upon the lack of a definitive PTSD stressor.

As noted in the Board's 2003 decision, in post-1998 evidence, 
the veteran had submitted statements from individuals who had 
familiarity with both the veteran and certain possible 
circumstances that may have involved or led to incident(s) of 
alleged racial discrimination and other situations in service 
which tend to support the veteran's contentions to some 
extent, and basically confirmed the potential that stressors 
may have been present.

The RO also thereafter endeavored to obtain additional in-
service documentation to the extent that it was available.  
The service department provided a packet of copies of 
records, primarily of a disciplinary nature.

Additional VA treatment records show recent complaints 
relating to the veteran's mental health, hearing voices, etc.

A statement from a VA physician is of record, dated in April 
2005, relating to the veteran's symptoms of severe guilt, 
hallucinosis and depressive disorder, the latter of which had 
driven him to substance abuse.  She diagnosed PTSD with 
psychotic features, and schizoaffective disorder with 
depressed mood.

In August 2006, a VA psychiatrist documented the veteran's 
history and diagnosed schizophrenia and polysubstance abuse 
under Axis I.  It was not felt that the veteran fulfilled the 
criteria for a diagnosis of PTSD.  The examiner further 
stated, "His schizophrenia seems to coincide with his 
service in the military".  However, an addendum was later 
placed in the file indicating that the examiner had 
apparently gone back to review the file, found that the 
veteran had initially reported psychotic symptoms at age 25 
(which would have been in 1979; the veteran's service was 
from age 18 to 19) and opined that, thus "(t)he etiology of 
schizophrenia is unknown.  It is impossible to make a nexus 
between the development of Schizophrenia and his military 
service, claimed stressor of polysubstance abuse without 
resorting to mere speculation".

Because of the inconsistency in this opinion, and the fact 
that the pivotal causal issue had not been directly 
addressed, the Board requested that an independent medical 
psychiatric examiner review the case and render an opinion as 
to the following: (a) the correct diagnosis of the veteran's 
psychiatric disorder; (b) when it was first manifested, to 
include whether it was present in the year following 
separation from service; and (c) whether it is at least as 
likely as not (i.e., to at least a 50-50 degree of 
probability) due to, or associated with service, or whether 
such an etiological relationship is unlikely (i.e., less than 
a 50-50 degree of probability).  

The Board noted that the term "as likely as not" does not 
mean merely within the realm of medical possibility, but 
rather that the weight of medical evidence both for and 
against a conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as it is to 
find against it.  

The opinion is now of record, dated in July 2007, from the 
medical expert.  The opinion was made available to the 
veteran and his representative, and neither of them disagreed 
with the facts cited therein, or the conclusions reached.  In 
pertinent part, the examiner noted that the records reviewed 
included all of the veteran's service records, his 
psychiatric records, the claims file and all related 
documents.  The examiner further noted that psychiatric 
records throughout showed a variety of psychiatric diagnoses.  
It was noted that the schizophrenia diagnosis had come later, 
after his having done well in various aspects of his life, 
all of which would go against his having developed the 
symptoms at a younger age.  Numerous hospitalizations and 
psychiatric evaluations were described in detail and 
analyzed.

In response to the specific questions asked by the Board, the 
expert opined as follows:

1.  Correct diagnosis of the veteran's 
psychiatric disorder:  The consistent 
diagnosis throughout the years has been 
his significant drug abuse and 
dependence, specifically, cocaine.  This 
was reported in all the psychiatric 
records.  It is unclear whether the 
alcohol, marijuana and other things such 
as prescription narcotics were also 
listed as something that he would use 
frequently.  It is not found, according 
to the records, that he has PTSD.  It is 
not found that he has necessarily a 
thought disorder, meaning thought 
disorganization was not present.  This 
was somebody who was able to understand 
and make logical connections enough to 
try and get service connection disability 
long before he asked for the [PTSD] based 
on claim(ed) allegations of 
discrimination, as found in the records.  
He is familiar with the possibility of 
getting service connection or financial 
reward for certain psychiatric diagnoses.  
That does not indicate that the patient 
has thought disorganization.  He is 
capable of logical thinking.

As far as the diagnosis of thought 
disorder, it varies between schizophrenia 
to schizoaffective to psychosis, NOS [not 
otherwise specifird].  It is believed 
that the more correct diagnosis at this 
time is psychotic disorder, not otherwise 
specified.  Because there is no thought 
disorganization throughout the records, 
there are vague symptoms reported of 
hearing voices, but at the same time he 
was using cocaine which is known to 
induce paranoid thinking and at times, 
auditory and visual hallucinations.  It 
is possible his psychosis may be in 
connection with his severe and continuous 
drug abuse with substance like cocaine.

2.  When it was first manifested:  This 
cannot be established specifically 
without a thorough history of his 
childhood, developing years, young 
adulthood, and school records for 
determining functioning, grade, etc.  
Most of the medical literature indicates 
a possible thought disorder starts in men 
between 20 and 30 years old.  It is 
impossible to speculate on what he was 
like when he grew up, if he was born in a 
foreign country like Korea like some 
records indicate.  Therefore, it is 
unclear when this manifested initially.  
According to the records, he claimed he 
was hearing voices when he was using 
substances like cocaine.

3.  Whether it is at least as likely s 
not due to or associated with the 
service:  There is no data to back up 
that the thought disorder started in the 
service or that it was associated with 
the service.  Such etiological 
relationship is unlikely.  The reports 
from records indicate he engaged in 
willful misconduct, antisocial type 
behaviors, breaking the law and 
disobeying orders. 

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein).  

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, supra.  The Board 
is mindful that it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin, supra.  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

In part, the veteran has claimed that he has PTSD.  While he 
is free to provide lay observations as to his ongoing mental 
health, diagnosis is something which requires medical 
expertise, and there is no indication that he has such 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
We recognize that lay statements may be competent to support 
a claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the determination as to causation and nexus in this case 
requires sophisticated, professional opinion evidence, as 
discussed above.  After expert review, he has not been 
diagnosed with PTSD, as supported by a clinical evaluations 
and appropriate testing.  

His primary diagnosis is a personality disorder or drug 
abuse.  It remains unclear whether this was an active factor 
in his life at any significant level until some time after 
service.  In any event, whatever is the correct psychiatric 
diagnosis, the aggregate of supported reasoned medical 
opinion is to the effect that his current mental health 
problems, including rampant drug use which is not subject to 
service connection in any event, have no relationship of any 
kind to his service.  

And, while he may or may not have had some difficulties of a 
situational nature in service, and there is clear-cut 
evidence that he did some acting out, there is nothing to 
support that any pre-existing mental health problem was 
increased in or changed as a result of anything of service 
origin. 

With regard to claimed PTSD, in general, a current diagnosis 
is necessary for an award of service connection.  Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (holding that 38 U.S.C.A. 
§§ 1110 requires the existence of a present disability for VA 
compensation purposes).  The Board recognizes that the Court 
of Appeals for Veterans Claims recently held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection where the 
record otherwise supports it, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, in the present case, notwithstanding 
the veteran's current contentions to the contrary, PTSD is 
not and has never been diagnosed by appropriate psychiatric 
evaluation.  

Moreover, whether or not he had problems in service, as he 
has related in detail on multiple occasions, it is 
nonetheless clear that whatever these may or may not have 
been, they did not precipitate an acquired psychiatric 
disorder.

Finally, based upon current clinical findings, although he 
has had a recent history of symptoms seemingly reflecting 
mental health concerns, and variable diagnoses of 
schizophrenia, schizoaffective disorder or psychosis, NOS, 
and noted drug abuse, there is no current presence of an 
acquired psychiatric disorder which can be attributed to 
service, nor is there any indication whatsoever that any 
developmental personality problems were in any way 
accelerated or altered in, or as a result of, anything in 
and/or of service origin.  In that regard, the evidence is 
not in approximate balance, and a reasonable doubt is not 
raised which could be resolved in favor of the veteran.  




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


